EXHIBIT 10.24I

Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

FIFTY-SIXTH AMENDMENT

TO THE

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

TIME WARNER CABLE INC.

This Fifty-sixth Amendment (the “Amendment”) is made by and between CSG Systems,
Inc., a Delaware corporation (“CSG”), and Time Warner Cable Inc. (“TWC”). CSG
and TWC entered into a certain CSG Master Subscriber Management System Agreement
executed March 13, 2003, and effective as of April 1, 2003 (CSG document no.
1926320), as amended (the “Agreement”), and now desire to further amend the
Agreement in accordance with the terms and conditions set forth in this
Amendment. If the terms and conditions set forth in this Amendment shall be in
conflict with the Agreement, the terms and conditions of this Amendment shall
control. Any terms in initial capital letters or all capital letters used as a
defined term but not defined in this Amendment, shall have the meaning set forth
in the Agreement. Upon execution of this Amendment by the parties, any
subsequent reference to the Agreement between the parties shall mean the
Agreement as amended by this Amendment. Except as amended by this Amendment, the
terms and conditions set forth in the Agreement shall continue in full force and
effect according to their terms.

CSG and TWC agree to the following as of the Effective Date:

 

1. Upon execution of this Amendment and pursuant to the terms and conditions of
the Agreement, which include Exhibit C-9 and the Forty-fifth Amendment (CSG
document number 2301452, executed June 28, 2010) (the “Amendment”), TWC agrees
to pay the fees set forth below for additional capacity of Commercial Accounts
for up to an additional *** ******** (******) commercial accounts for the ACP
Commercial Upgrade Service (“Additional Capacity”). As a result, Section B.
Additional Capacity Fee set forth in the ACP Commercial Upgrade Service fee
table in Section 2 of the Agreement as amended by the Forty-fifth Amendment
shall be deleted and replaced with the following:

 

Description of Item/Unit of Measure

   Frequency     Fee  

B. Additional Capacity Fee (Note 4)

    

1. ***** * to ** (Note 6)

     * ******    $ * ******** 

2. ***** ** and beyond (Note 6)

     * ******    $ * ******** 

 

Note 4: For avoidance of doubt, Additional Capacity means additional capacity
over the Initial Capacity, pursuant to the Amendment, of *** ******** (******)
commercial accounts with **** *** non-wireless telephone lines or more, with no
limit on other phone, HSD or video services

Note 6: No commitment is made by TWC with respect to the Additional Capacity,
and TWC may terminate the Additional Capacity at any time after providing at
least ****** **** ****’ prior written notice to CSG. As of the effective date of
such termination, TWC shall have no further obligation to pay the Additional
Capacity Fee and CSG shall no longer be required to provide the Additional
Capacity. In the event TWC’s use of the Additional Capacity reaches ******
******* (***) or **** ******** (*****) commercial customer accounts, CSG shall
notify TWC of such event and the parties agree to immediately work in good faith
to negotiate an increased capacity and the associated fees.

For clarification purposes, the Additional Capacity Fee listed in the above
table shall be subject to Section 5.4 Adjustment to Fees of the Agreement
commencing in 2013.



--------------------------------------------------------------------------------

*** Confidential Treatment Requested and the Redacted Material has been
separately filed with the Commission.

 

2. The parties acknowledge and agree that CSG has provided the Additional
Capacity commencing as of January 1, 2012, and therefore, following the
Effective Date, CSG may invoice TWC for the ******* Additional Capacity Fee,
listed in Section 1 of the above table, for the number of applicable ******
commencing effective as of January 1, 2012 through the Effective Date.
Thereafter, CSG shall invoice TWC in accordance with the above ******* fees,
unless TWC terminates the Additional Capacity pursuant to Note 6 of the above
table. As a result of the Additional Capacity hereunder, the total of ACP
Commercial Accounts capacity is increased, commencing as of January 1, 2012,
from *** ******** (******) to up to ****** ******** *******).

THIS AMENDMENT is executed on the day and year of the last signature below (the
“Effective Date”).

 

TIME WARNER CABLE INC. (“TWC”)

  CSG SYSTEMS, INC. (“CSG”)

By: /s/ Frank Boncimino

  By: /s/ Michael J. Henderson

Name: Frank Boncimino

  Name: Michael J. Henderson

Title: SVP, Chief Information Officer

  Title: EVP Sales & Marketing

Date: August 16, 2012

  Date: 8/23/12

 

2 / 2